DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is responsive to the amendment filed 09/06/2022. As directed by the amendment, claims 1, 10, 13-15 have been amended and claim 16 has been added. Thus, claims 1-16 are presently pending. 
The amendments to the claims noted above are sufficient to overcome the objection to claim 10, the 35 U.S.C 112(b) rejections of claims 1-15 and the 35 U.S.C. 101 rejection of claim 15  from the previous Office action. The previous claims objection and rejections overcame by the amendments are hereby withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
evaluation unit which is configured to … see associate configuration recited in each of claims 1, 7-11, 13 and 14; and 
a control unit which is configured to control at least one of a position, a direction, a transmit frequency, and / or a focus depth of the ultrasound wave – claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 13 recites the limitation "the pore size".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes only, it will be presumed that claim 13 recites “wherein the evaluation unit is further configured to determine a pore size in the …” 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 11 and  14 -16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by KARJALAINEN et al, US 20130245443 A1 hereinafter " KARJALAINEN" .
Regarding claim 1, KARJALAINEN  discloses a system (Fig. 3 [0039]), comprising: - an ultrasound transducer (302/304) which is configured to transmit an ultrasound wave to a region of interest and to receive a backscattered ultrasound wave which is backscattered from the region of interest ([0040] regarding transmitter/receiver device 302/304 note: Fig. 3 depicts bolded arrow pointing to the left from “301” is a backscattered ultrasound wave), wherein the region of interest comprises a cortical bone ([0039] Examiner note: “the second bone” in KARJALAINEN is the region of interest and comprise a cortical bone); and - an evaluation unit which is configured to determine at least one of a pore size, a bone thickness, and a speed of sound in the cortical bone by evaluating the backscattered ultrasound wave ([0044] processing elements 310 are configured to determine a thickness of tibial or ulnar/radius cortical bone i.e., “the second bone” and is taken as an equivalent thereof of evaluation unit).
Regarding claim 10, see [0047] regarding processing elements 314 for determining an AIB parameter (dB) of system of Fig. 3. (note: the claim does not specify whether the AIB parameter is for the cortical bone, as such, the evaluation unit equivalent  of KARJALAINEN is configured to determine an AIB parameter that meets the claim).
Regarding claim 11, see [0011] regarding property change being a time lapse when measurement signal in interaction with bone that enable determination of thickness of bone, see [0028], time gap is between signals reflected by first and second bone surfaces, the signals reflected from the surface of the bone are expected to be strong and would each correspond to a  position.   
Regarding claim 14, KARJALAINEN  discloses a  method comprising transmitting, by an ultrasound transducer, an ultrasound wave to a region of interest ([0040] 302/304 transmits an ultrasound wave); - receiving, by the ultrasound transducer, a backscattered ultrasound wave which is backscattered from the region of interest ([0040] 302/304 receives a backscattered ultrasound wave), wherein the region of interest comprises a cortical bone ([0039]); and - determining, by an evaluation unit (processing elements 310 [0044]), at least one of a pore size, a bone thickness, and a speed of sound in the cortical bone by evaluating the backscattered ultrasound wave ([0044] -- thickness of tibial or ulnar/radius cortical bone—is determined).
Regarding claim 15, see [0048] functionalities of processing element 310 are implemented programmatically by means of a computer program product, e.g., those discussed in claim 14 above in [0044] for determining -- thickness of tibial or ulnar/radius cortical bone—.
Regarding claim 16, all claimed limitations are to be found in claim 10 above, claim 16 is anticipated by KARJALAINEN for substantially similar rationale as claim 10 and will not be repeated here for brevity sake.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-9,  12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over  POTSIKA et al, "High-frequency cortical backscatter reveals cortical microstructure - a simulation study" hereinafter "POTSIKA" in view of KARJALAINEN.
Regarding claims 1 and 13, POTSIKA  discloses a system for determining a cortical bone (Fig. 1 in page 2) , comprising: - an ultrasound transducer which is configured to transmit an ultrasound wave to a region of interest and to receive a backscattered ultrasound wave which is backscattered from the region of interest (page 2, first column section “C”), wherein the region of interest comprises a cortical bone (see illustration Fig. 1 in page 2); and - an evaluation unit which is configured to determine a pore size in the range of 30 µm to 80 µm (see table I in page 1, second column, Ca.Dm Min 20 µm, Max 80µm (meets limitation of claim 13) , by evaluating the backscattered ultrasound wave (page 2, first column, section “D” – computational solution of the 2D wave propagation problem based on FDTD code…  For each microstructural configuration of table I, a total number of 10 simulations were built and run on a 24 processors Linux server --  page 2, second column section “E” -- backscattered signals were analyzed separately for receiver elements coinciding with the sender position (normal backscatter) and for receiver elements adjacent to the sender oblique backscatter) – and page 2, second column section “F” -- amplitudes of the difference average spectra at 5 MHz and 1 MHz (respectively central and spectral peak frequencies) were calculated and their ratio was correlated to the Haversian canal diameter … Spectral and statistical analyses were conducted using custom MA TLAB scripts – Examiner’s note: the processor that performs the numerical stimulation and signal analysis, spectral and statistical analyses via MATLAB scripts is an equivalent thereof of the evaluation unit, note, Haversian canal is a pore, the harversian canal diameter is a pore size and spectra correlation to Harversian canal diameter determines a pore size or Harversian canal diameter, see page 3, first column -- The analysis of variance (Fig. 7) showed a strong correlation (p<10-5) between the Havers canal diameter and the amplitude ratio of the difference averaged spectrum at central (5 MHz) and peak (≈1 MHz) frequencies – i.e., a certain ratio highly correlates with a specific pore size.
POTSIKA does not explicitly disclose wherein the evaluation unit is configured to determine at least one of a bone thickness, and a speed of sound in the cortical bone, however, POTSIKA teaches that the evaluation unit is configured to detect both an inner and outer bone surface via a front-side reflection and a second backside reflection (see page 2, 2nd column section “E” and also in page 2, 2nd column in section “III”  regarding strong reflections from the front and backside none surfaces).
KARJALAINEN  discloses an evaluation unit configured to determine velocity change of an ultrasound measurement signal in a cortical bone by evaluating backscattered ultrasound ([0011] Examiner’s note: velocity is a speed in a specific direction, the velocity change is a change in speed of ultrasound  in the cortical bone to determine the change, two velocities are necessarily compared to determine the change, processing elements 310,  316 are equivalent thereof of an evaluation unit by evaluation backscattered ultrasound [0039] “… a reflected (such as reflected from cortical bone) ultrasound signal” is a backscattered ultrasound signal);  the evaluation unit is also configured to determine a bone thickness ([0011] “In a particularly beneficial case, said property change of a measurement signal is the reflection of ultrasound from the first and second edges of a tubular bone's cortical bone, enabling for example the thickness of said cortical bone to be determined”). 
In view of the teachings of KARJALAINEN, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have modified the evaluation unit of POTSIKA to determine a bone thickness from detected inner and outer surface of the cortical bone, the suggestion or motivation for this modification is to be found in KARJALAINEN [0012] “ In osteoporosis, the cortical layer thickness diminishes, so just the measurement of thickness in itself possesses diagnostic value”.  Alternatively, one of ordinary skill in the art at the time of filing the claimed invention would have modified the evaluation unit of POTSIKA to determine a speed of sound in the cortical bone, so as to evaluate a velocity change of ultrasound in the cortical bone for diagnostic purposes. 
Regarding claim 7, POTISKA in view of KARJALAINEN  discloses the invention of claim 1 as discussed above, POTSIKA as discussed in claim 1 above further discloses wherein the evaluation unit is configured to detect an outer bone surface of the cortical bone (See page 2, second column, section “E” -- front-side reflection and second backside reflection-- “III” -- strong specular reflections from the front and back-side bone surfaces, multiple reflections, and in the case of porous bone, backscattered signals can be seen – i.e., bone surface is detected e.g. as depicted in Fig. 1.
Regarding claim 8, POTISKA in view of KARJALAINEN  discloses the invention of claim 1 as discussed above, POTSIKA further discloses wherein the evaluation unit is configured to determine a reference spectrum from ultrasound waves backscattered at normal incidence (see page 2, second column, section “E” – frontside reflection was used as a reference signal. The backscattered signal were analyzed separately for receiver elements coinciding with the sender position (normal backscatter)--.
Regarding claim 9, POTISKA in view of KARJALAINEN  discloses the invention of claim 1 as discussed above, POTSIKA further discloses wherein the evaluation unit is configured to calculate a depth-dependent normalized backscatter (see page 2, second column, section “E” -- average spectra were obtained from 10 equivalent simulations for each case. Finally, from the logarithmic power spectrum, the power spectrum of the reference signal was subtracted --.
Regarding claim 12, POTISKA in view of KARJALAINEN  discloses the invention of claim 1 as discussed above, POTSIKA further discloses wherein the ultrasound wave has a frequency from 1 MHZ to 10 MHz (see page 2, second column in section “F” e.g., 5 MHz).
Claims 2-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over POTSIKA in view of KARJALAINEN as applied to claim 1 above, and further in view of TA DEAN et al., CN 106175838 A hereinafter “TA DEAN”.
Regarding claim 2, POTSIKA in view of KARJALAINEN discloses the invention of claim 1 as discussed above, POTSIKA further teaches in page 2, first column, section “C”, -- sender/receiver array --, and page 2, second column, section “E” – receiver elements coinciding with the sender position (normal backscatter)—sender and receiver elements form a transducer unit that is configured as a transmitter/receiver, however, POTSIKA does not explicitly disclose that the transducer comprises an array of ultrasound transducer units, wherein each of the transducer unit is configured to transmit an ultrasound wave and receive a backscattered ultrasound wave. 
However, TA DEAN in the same field of endeavor of backscattered ultrasonic bone diagnosis system discloses a transducer comprising an array of ultrasound transducer units, wherein each of the transducer unit is configured to transmit an ultrasound wave and receive a backscattered ultrasound wave ([0013], [0023] probe array 7.4 arranged in a 3*3 array and [0025]). 
It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified POTSIKA in view of KARJALAINEN with a transducer comprising an array of ultrasound transducer units, wherein each of the transducer unit is configured to transmit an ultrasound wave and receive a backscattered ultrasound wave as taught by either TA DEAN, the suggestion for such a modification is to be found in TA DEAN in [0004] wherein by using a transmit/receive transducer, fewer number of ultrasonic units are needed.
Regarding claims 3 and 4, POTSIKA in view of KARJALAINEN and TA DEAN  discloses the invention of claim 2 as discussed above, as to claim 3, Fig. 3 of POTSIKA depicts a one-dimensional array. As to claim 4, TA DEAN discloses  a two-dimensional array ([0023] probe array 7.4 arranged in a 3*3 array) for diagnosis of a bone. It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have utilized a two-dimensional array as taught by TA DEAN in the system of POTSIKA, so as to diagnose a bone.  
Regarding claim 5, POTSIKA in view of KARJALAINEN does not explicitly disclose a control unit configured to control at least one of position, direction, transmit frequency and focus of the ultrasound wave. However, TA DEAM discloses a control unit configured to control at least one of position, direction, transmit frequency and focus of the ultrasound wave (FPGA2 is an equivalent thereof of a control unit that control pulse transmit circuit 6 to send ultrasonic pulse excitation signals [0025]). It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the system of POTSIKA to include a control unit to control at least one of position, direction, transmit frequency and focus of the ultrasound wave, as an art recognized means of controlling and ultrasound wave during diagnosis of a bone. 
Regarding claim 6, POTSIKA in view of KARJALAINEN as modified by TA DEAN in claim 2 discloses wherein the ultrasound transducer is configured to receive backscattered ultrasound waves individually ([0025] of TA DEAN).

Response to Arguments

Applicant’s arguments filed 09/06/2022 have been fully considered and are each addressed as follows.
In response to arguments directed to claims 1, 7-9, 12 and 13 as being anticipated by POTSIKA have been fully considered but are moot in light of new ground of rejection further in view of  KARJALAINEN as set forth in supra this new ground of rejection has been necessitated by the amendments to claim 1.
Applicant’s arguments directed to rejection of claims 1 and 14 as being anticipated by KARJALAINEN have been fully considered but are not persuasive. In paragraph bridging page 3-4 of the “REMARKS”, Applicant does acknowledge that KARJALAINEN teaches measurement of a bone thickness of a second bone e.g., a cortical bone, by an ultrasound measurement signal that is an ultrasonic signal.  Applicant statement is consistent with the examiner’s analysis of the previous Office action which anticipates all limitations of claims 1 and 14 based on the second bone only, the Office action does not refer to the first bone. 
In the next paragraph, Applicant has argued that a skilled artisan would not interchange the first bone with the second bone. Examiner does not agree or disagree with Applicant statement at this time because the Office action does not suggest interchanging of first and second bones, as such, Applicant’s analysis of interchanging the first and second bone is irrelevant because the Office action does not interchange the first and the second bones of  KARJALAINEN  and because the system of  KARJALAINEN as applicable to the second bone only, anticipates claims 1 and 14.
In the next paragraph of page 4 of the “REMARKS”, it has been argued that KARJALAINEN fails to disclose an evaluation of backscattered ultrasound wave. In the next paragraph Applicant appears to state that the word/phrase “backscattering” only appears in reference to AIB parameter as such KARJALAINEN does not teach this aspect. In response, only because KARJALAINEN does not specifically use the term/phrase ‘backscattering” does not in itself mean that KARJALAINEN does not teach a backscattered ultrasound wave. By definition, in physics, backscatter (or backscattering) is the reflection of waves, particles, or signals back to the direction from which they came. Fig. 3 of KARJALAINEN clearly depicts bolded arrow pointing to the left from “301” indicating a backscattered or reflected ultrasound wave that is consistent with the known definition of backscattering, see also  [0039] of KARJALAINEN  “… a reflected (such as reflected from cortical bone) ultrasound signal” is a backscattered ultrasonic wave. Accordingly, KARJALAINEN discloses an evaluation unit that evaluates backscattered ultrasound wave.
Next, in pave 5 of the “REMARKS” it has been argued that “velocity change” or a “rate of velocity change” is different from a velocity, in particular, a speed of sound. Examiner respectfully disagrees. Velocity by definition is the speed of something in a given direction, hence velocity is a type of speed. To determine velocity change, a comparison of a first and a second velocity is made, the said first and second velocities has to be necessarily determined to determine a change. Lastly, the velocity change in of KARJALAINEN is velocity(i.e., a speed) of ultrasound. 
In fourth paragraph of page 5 of the “REMARKS” it has been argued that  KARJALAINEN does not contain a hint or incentive for one skilled in the art to determine a bone thickness or speed of sound in a cortical bone by evaluating backscattered ultrasound wave. The issue of backscattered ultrasound wave has been discussed above, Applicant’s attention is directed at least in [0012] of KARJALAINEN, there is a diagnostic value in determining at least a thickness of a cortical bone, the diagnostic value of these parameters are motivation to those of ordinary skill in the art, in this case to modify POTSIKA as set forth supra. 
In response to Applicant argument of “mixing parameters” examiner does not suggest mixing of parameters of the first and second bone. Examiner further notes that claims 10 and new claim 16 recite “wherein the evaluation unit is configured to determine an apparent integrated backscatter (AIB) amplitude”, the claim does not specify an AIB parameter of which bone. In the current form, the recitation is broad to read on an evaluation unit that is configured to determine an AIB parameter of another bone (i.e., in the case of KARJALAINEN, the evaluation unit determines AIB of “the first bone”), and as such, the evaluation unit of KARJALAINEN anticipates the claim. Examiner notes that there is no terminology or language in the claims that negates such an interpretation. If Applicant intent is to determine an AIB parameter of the cortical bone, the claim should be amended as such. It is to be noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793